FILED
                            NOT FOR PUBLICATION                             SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-17628

               Plaintiff - Appellee,             D.C. Nos. 1:08-cv-00323-JMS
                                                           1:05-cr-00248-JMS
  v.

ROBERT ALEXANDER SIGOUIN,                        MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Federal prisoner Robert Alexander Sigouin appeals pro se from the district

court’s order denying his motion for relief under 28 U.S.C. § 2255. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sigouin contends that his initial trial counsel was ineffective by failing to

adequately prepare for trial, violating attorney-client privilege, and failing to

advise him regarding sentencing issues. This contention fails because Sigouin did

not demonstrate that, but for counsel’s alleged errors, the result of the proceeding

would have been different. See Strickland v. Washington, 466 U.S. 668, 691-94

(1984).

      In addition, we reject Sigouin’s contentions that he received ineffective

assistance from standby counsel after he elected to represent himself. See Faretta

v. California, 422 U.S. 806, 834 n.46 (1975).

      We construe Sigouin’s arguments regarding uncertified issues as a motion to

expand the certificate of appealability, and we deny the motion. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                            2                                       08-17628